717 Texas Avenue | Suite 1400 | Houston, TX 77002 WN 0 3 2019
blankrome.com J 3

David J. Bradiey, Cisrk of Court

JEREMY A. HERSCHAFT DIRECT LINE (713) 632-8653
PARTNER TELECOPIER (713) 228-6605
LICENSED IN TX, NY, DC, & LA JHerschaft@BlankRome.com
June 3, 2019

The Honorable Frances H. Stacy
United States District Court for the
Southern District of Texas
515 Rusk Avenue, Room 7525
Houston, Texas 77002 VIA HAND DELIVERY

Re: C.A. No. 4:19-cv-01963; Corporativo Grupo R SA de C.V. vs. Marfield Limited
Incorporated, et al.; In the U.S. District Court for the Southern District of Texas,
Houston Division

Dear Judge Stacy:

We are counsel to Corporativo Grupo R SA de C.V. (“Grupo R”) and refer to our hearing with
Your Honor on Friday, May 31, 2019, in the above-captioned matter. At that time, undersigned
counsel discussed with the Court the issue of posting a $100,000.00 attachment bond in accordance
with Tex. Civ. Prac. & Rem Code §61.023 with respect to the attachment of the vessels M/V
CABALLO MAYA and M/V CABALLO MARANGO. Alternatively, the Court noted that it
would be amenable to Grupo R posting $100,000.00 in cash directly into the Registry of the Court
to fulfill the requirements of T.C.P.R. §61.023.

Further to these discussions, on Monday, June 3, 2019, Grupo R deposited $100,000.00 into the
Registry of the Court to fulfill the requirements of T.C.P.R. §61.023. Please see the attached
Clerk’s receipt of funds appended to this correspondence, which serves as Grupo R’s notice of
posting security in this matter.

Respectfully submitted,

Jeremy A. Herschaft
JAH: Ifb

Enclosure

156061.06501/120267892v. 1
